Citation Nr: 9925249	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-10 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbar spine with radiculopathy, currently evaluated as 
20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 decision by 
the RO. 


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).  Because the claim is well grounded, VA has a 
duty to assist him in developing the facts pertinent to the 
claim.

During a Board hearing held in June 1999, the veteran 
testified that his back pain had been "getting worse and 
worse all the time."  He also testified that he had received 
treatment for his back at the VA Medical Center (VAMC) in 
Clarksburg, West Virginia, in 1999.  In addition, the Board 
notes that new evidence was submitted at the June 1999 
hearing, and no waiver of initial RO review was executed.  
See 38 C.F.R. § 20.1304(c) (1998).

In light of the foregoing, it is the Board's conclusion that 
the veteran's claim must be remanded to the RO for additional 
development.  On remand, the RO should assist the veteran in 
obtaining copies of updated treatment records from the 
Clarksburg VAMC.  Then, after all relevant records have been 
obtained, the veteran should be scheduled for a new 
examination so that the current severity of his disability 
can be assessed.  Thereafter, the RO should re-adjudicate his 
claim, taking into consideration all of the evidence that has 
been received since a supplemental statement of the case 
(SSOC) was issued in January 1999, to include the evidence 
submitted at the June 1999 Board hearing.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his low back that has 
not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review, to include updated 
records of treatment from the VAMC in 
Clarksburg, West Virginia.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for orthopedic and neurologic 
examinations for purposes of assessing 
the current severity of his service-
connected low back disorder.  The 
examiner(s) should review the claims 
folder and a copy of this remand before 
examining the veteran.  The examiner(s) 
should indicate whether the veteran has 
muscle spasms on extreme forward 
bending; whether there is any listing of 
the spine, a positive Goldthwait's sign, 
or evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner(s) should also 
indicate whether the veteran has 
intervertebral disc syndrome of the low 
back, or a similar such condition 
affecting the discs of the low back.  If 
so, the examiner(s) should indicate the 
frequency with which the veteran 
experiences attacks attributable to such 
syndrome, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  Finally, the examiner(s) 
should conduct range of motion studies 
on the low back.  The examiner(s) should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree 
of motion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner(s) should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) slight, (2) moderate, 
or (3) severe limitation of motion in 
the lumbar spine, or (1) mild, (2) 
moderate, (3) severe, or (4) pronounced 
intervertebral disc syndrome.

	3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a SSOC should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in January 
1999, to include the evidence submitted 
at the June 1999 Board hearing.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


